DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/21 has been entered.
Status of Claims
Due to communications filed 11/1/21, the following is a non-final office action. Claims 5, 14, 21-22 are cancelled. Claims 1, 9, 15 are amended. Claims 1-4, 6-13, and 15-19, are pending in this application. 

Claim Rejections - 35 use §103
The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows: -Determining the scope and contents of the prior art. -Ascertaining the differences between the prior art and the claims at issue. -Resolving the level of ordinary skill in the pertinent art. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 6-13,15-19, are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gottlieb et al. (US PGP 2008/0077464 Al), and further in view of Lewis et al (US 20090007525 Al), and further in view of OGIDA ET AL (JP 2005274622 A).

Claim 1

Gottlieb et al., as shown discloses the following limitations:

A system for delivering regular shipments or picking-up salvage shipments at one or more locations of two or more entities in a transportation network, comprising:

a database that stores transportation data describing one or more locations of two or more entities and constraint data associated with the transportation network (see at least Figure 2B and paragraph 0049; [0046] In one embodiment, the load configuration instructions may be saved in the form of

a transportation plan. This plan may be a formatted file or data structure indicating the organization of transportation orders and products amongst a set of vehicles and trailers. The shipment instructions may be sent through a communication device 217 over a network 219 or similar communications system. Source location node 223 may be located at a source location such as a factory, warehouse or similar product source location; [0050] Customer 168 may be any individual or entity including manufacturer 12 and vendor 14; [0085] The user interface may also include a display of transportation orders organized by vehicles, trailers and compartments. The vehicles, trailers and compartments may be organized in a hierarchy. The hierarchy may be shown as a set of nested items. For example a truck 603 may be shown in the display. Information about the truck may be provided including the source location 611 and the destination location 613. Each trailer 609 and compartment associated with a truck may be listed. Each trailer and compartment may have an assigned name 605 and type 607 displayed. Other information may be displayed including the category, source 611, destination 613 and similar information; ALSO SEE the Abstract: Embodiments of the invention include a system for scheduling the shipment of a set of products. The shipment may be loaded into a set of vehicle combinations, which are composed of a combination of vehicles and trailers. The system may include attempts to fill each vehicle and trailer in each vehicle combination. The system may include evaluating a set of constraints on the shipment. The process may include an optimization process to generate the most cost effective use of the available vehicle combinations.).

a computer coupled with the database (see at least Figure 2B and paragraph 0049) and configured to: 

access the transportation data describing the one or more locations of the two or more entities within the transportation network, (see at least paragraph 0009; [0028] In one embodiment, an order replenishment management system 270 may receive sales data, inventory data from retailers, inventory data from warehouses or similar demand data. Order replenishment management system 270 may then generate orders for shipments of products from source locations like factories and distribution centers to meet the demand generated by customers or end users. In one embodiment, order replenishment management system 100 receives sales, inventory or similar demand data from a set of retailers, warehouses and similar sources (block 271). The demand data may be received at regular intervals (e.g., days, months and similar time intervals; [0060] In one embodiment, the insertion operation receives or selects a transportation order or set of transportation orders to be inserted (block 401). In one embodiment, the selection of the transportation order or set of transportation orders may be random, based on defined criteria (e.g., largest transportation order first or similar criteria), preordered for processing or similarly selected.);

access the constraint data associated with the transportation network, the constraint data describing the capacity of a transportation vehicle associated with regular shipments and salvage shipments, ([0030] The projected demand data may be used by a vehicle scheduling system to determine the best manner of transporting a set of products to a target location (block 273). The determination of a route for sending products to the target location may involve the analysis of the availability of demanded products at various source locations, the cost of shipping the products from the source locations to the target locations, the utilization of the capacity of a vehicle combination for shipping the products from the source location to the target location and the types and capacity of the compartments and trailers used in the vehicle combination.; [0031] The determination of the vehicle schedule may include a simulation of building a load (e.g., a shipment of products) in a vehicle combination. The building of a load may involve consideration of the size, weight, product types and similar characteristics of a shipment. The loading of the shipment into a vehicle combination may be required to meet a set of constraints. For example, the vehicle combination may have a weight limit and a volume limit, certain products may not be properly shipped in the same vehicle, trailer or vehicle combination as other products and similar shipping constraints may be a part of the loading simulation. This simulated load may also be applied to trailers within a vehicle combination. Each trailer may have weight, volume, pallet limits or similar capacity limits. Some trailers, vehicles and vehicle combinations may have restrictions on the type of products that can be shipped within them (e.g., an open trailer may not store items that cannot withstand exposure to weather or changes in temperature). Further restrictions may include the incompatibility of certain products with one another such that they cannot be shipped in the same trailer, vehicle or vehicle combination. Any combination of constraints may be considered in determining a load for a vehicle, trailer or vehicle combination. For example, constraints may make it possible to place a first product in a first trailer and a second product in a second trailer of the same vehicle combination. However, another constraint may prohibit a third product and fourth product from being placed in the same vehicle combination, because they are hazardous if combined, which could occur in accident; [0061] The process may then determine a vehicle combination to place the transportation order within (block 403). The determination process may iterate through available vehicles, trailers or vehicle combinations and evaluate multiple scenarios for inserting the transportation orders or set of transportation orders. The following scenarios may be evaluated to determine the best method for inserting the transportation orders or set of transportation orders: insertion into an already used vehicle; insertion into a used vehicle combination; insertion into an unused vehicle with capacity; insertion into a vehicle combination by adding a vehicle or trailer, where the vehicle or trailer added may have been previously used or unused. Each scenario may be evaluated and the scenario with the best cost may be selected.);

model a transportation problem for the transportation network, based on at least a portion of the accessed transportation data describing the one or more locations of the two or more entities and the accessed constraint data describing the capacity of a transportation vehicle associated with the regular shipments and the salvage shipments, (see at least paragraph 0023 where it discusses that separate graphs may be constructed for vehicle combinations that do not intersect, where it is not possible to transition from one set of vehicle combinations to another; ALSO SEE [0025] The graph further depicts that it is possible to combine the vehicle with trailers 1 and 2 (node 155B) or with trailers 2 and 3 (node 155A). These nodes may be reached along the edges connecting them to the single trailer nodes 153A-C. The graph implicitly indicates that it is not possible to combine the vehicle with trailers 1 and 3 or with more than two trailers at a time, because nodes representing such vehicle combinations are absent from the graph. Graph edges between node 155B and 155A and between node 153A and 153B are examples where multiple changes are represented by a single edge. Graphs may also be constructed to represent vehicle combinations that include multiple vehicles, larger numbers of trailers and similar scenarios. These graphs are utilized, as discussed further herein below, to determine feasible transitions from current vehicle combination configurations to optimize the use of available resources. Restrictions on the combinations of trailers and vehicles that render them infeasible may include industry regulations, traffic ordinances, technical restrictions (e.g., vehicle incapable of pulling particular size of trailer) or other legal or rules based restrictions; [0050] shows a transportation determination module that includes an assignment generation component, cost emulator and optimizer and generates an optimal transportation plan for a set of vehicles and trailers based on an input set of transportation order; [0054] Any of the following constraints may be enforced during the optimization process for vehicles, trailers or vehicle combinations: incompatibilities between vehicle combinations and transportation order, that is, certain products must not be transported on certain vehicle combinations; incompatibilities between vehicle combinations and locations or routes, that is, certain vehicle combinations are not allowed to travel to particular locations or along certain routes; limits on driving capabilities, that is, certain vehicle combinations cannot travel more than a predetermined distance or duration limit, or can have a maximum number of stops; start or end locations for a vehicle combination, vehicle or trailer; limits on loading capacities of vehicles, trailers and vehicle combinations; incompatibilities between a transportation order and a vehicle, trailer or vehicle combination; incompatibilities between two transportation orders in the same trailer, vehicle or vehicle combination; incompatibilities between types of vehicles and trailers that aren't represented in vehicle combination graph or similar constraints.);

determine an initial hub assignment, the initial hub assignment based on the transportation problem and the accessed transportation data describing and the one or more locations of the two or more entities within the transportation network (see at least paragraph 0027; ALSO SEE [0069] In one embodiment, routing method 440 rearranges the pickup and delivery activities for the transportation order in accordance with its new assignment (block 445). As a result of the change in the sequence of activities the vehicle combination will travel on a different route according to the activities. Activities may be rearranged by standard methods used for the traveling salesman problem. Standard methods include inverting an activity sequence, moving an activity to a different spot in the activity sequence, swapping the position of two activities in the sequence or similar movement of activities. Activities may also be reordered in groups or subsets of the activities. After an activity sequence is determined the activities may be scheduled (block 447); ALSO SEE [0083], If the criteria have not been met then the transportation plan may be altered and reprocessed in an attempt to find a better solution (block 519). Transportation orders in the transportation plan may be reordered or similarly altered to change the starting conditions for the optimization process, which may result in different optimization results.) In this instance, Examiner interprets the change in starting conditions of Gottlieb et al as being analogous to the determination of an initial hub assignment of the present invention since in Gottlieb, the starting conditions include transportation orders for a transportation plan, where a transportation order for a transportation plan includes the source location and route information as shown in [0032], generate multiple solutions of the initial hub assignment based on a local search operation, (see at least paragraph 0050; ALSO SEE [0056] In one embodiment, an optimizer 309 may utilize the

assignment generator 303 to obtain assignments from the assignment generator 301 analyze them using the cost evaluator 307 to generate an optimal solution. In another embodiment, the optimizer 309 may generate a transportation plan starting with an empty plan. The assignment of transportation orders to trailers, vehicles and vehicle combinations involves an optimization problem. Any type of optimization algorithm may be utilized in solving this optimization problem. For example, a local search, a tab search, simulated annealing, evolutionary algorithms or other metaheuristics may be used. Also, mixed integer linear programming, constraint programming and other exact techniques or derived methods that may involve backtracking may be employed. One example embodiment of an optimization process involving a local search is discussed below in regard to FIG. 5.); and

generate an optimized transportation plan by merging the multiple solutions of the initial hub assignment (see at least paragraph 0023, discusses the merging of multiple vehicle combination graphs, ALSO SEE [0057] Move operations may be used by the optimization process to generate or alter transportation plans. These move operators can be applied to generate an optimal solution. The move operators can be applied in any order or combination. The move operators may be used to satisfy constraints.... Move operators may operate on a single transportation order or on a set of transportation orders. For sake of clarity the operators are discussed as example embodiments operating on a single transportation order). Where operation of an optimal solution in a combination or on a set of transportation orders suggests the merging of multiple solutions).

route the transportation vehicle using the optimized transportation plan to one or more locations of the two or more entities in the transportation network to deliver the regular or pick-up salvage shipments, ([0082] In one embodiment, after a least cost configuration or transportation plan has been selected, the transportation plan may be optimized for vehicle activities using the routing move operation (block 511). The activities may be optimized on a vehicle combination by vehicle combination basis. In one embodiment, any search or heuristic may be used in combination with the routing method or within the routing method to optimize the routing. In another embodiment, the routing method may be applied to multiple vehicle combinations. For example, a transportation order may be transferred from one vehicle combination to another vehicle combination as it is transferred at stops on a route or the vehicle combination is altered. The transportation order may be transferred any number of times. After the vehicle activities are optimized the activities may be scheduled (block 513). The schedule method of the move operations may be used to affect the schedule optimization. In one embodiment, any search or heuristic may be used in combination with the scheduling method or within the scheduling method to optimize the scheduling. In another embodiment, the scheduling method may be applied to multiple vehicle combinations. For example, a transportation order may be assigned to multiple vehicle combinations as it is transferred at stops on a route or the vehicle combination is altered. In one embodiment, an optimizer utilizes an assignment generator or the move operators available through the assignment generator to affect these operations; ALSO SEE [0068] FIG. 4C is a flowchart of a move operation that performs a routing method 440. The routing method 440 does not remove transportation orders or add transportation orders. The routing method 440 alters the sequence of the activities of a route for a vehicle combination in a transportation plan. The routing method 440 selects a vehicle combination or identifies a vehicle combination to process (block 441). In one embodiment, a transportation order that has recently been reassigned within a transportation plan may trigger a routing method call to optimize the transportation plan for the new assignment; ALSO SEE [0069] In one embodiment, routing method 440 rearranges the pickup and delivery activities for the transportation order in accordance with its new assignment (block 445). As a result of the change in the sequence of activities the vehicle combination will travel on a different route according to the activities.) 

Gottlieb et al. does not expressly disclose of a virtual hub modeled as zero distance from at least one of the one or more locations of the two or more entities but does disclose source locations in at least paragraph 0027 as described above and further interpreted source locations as hubs. Gottlieb in paragraph 0027 also expressly discloses "A single location may be both a source and target location dependent upon the context." When the single location is both a source and a target location, the single location is clearly modeled as zero distance from at least 1 location. Therefore, Gottlieb et al. discloses a virtual hub modeled as zero distance from one or more location.

In addition, with regard to the virtual hub being an infinite distance from any other of the one or more locations of the two or more entities, Examiner contends that in the distance routing industry, it is commonly known to initialize a routing table as part of the initialization process, where the distance of a hub to itself is zero and the distance to all other routers is infinity.

It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to include in the shipping system of Gottlieb et al. a virtual hub modeled as zero distance from one or more locations and an infinite distance from any other of the one or more locations of the two or more entities since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

communicate the optimized transportation plan to the one or more entities in the transportation network, ([0041] In one embodiment, the transportation determination may call on or utilize a vehicle combination graph 257 generated by a vehicle combination graph builder 255. The vehicle combination graph 257 models sets of possible vehicle combinations and the possible transitions between these combinations. The graph builder 255 analyzes available trailer and vehicle data to determine possible vehicle combinations and the interrelationships between them to generate a graph that can be utilized by the transportation determination module 203.)

Gottlieb does not expressly disclose manages transportation of salvage shipments, however, this limitation is no more than non-functional descriptive material. Claiming that the transportation shipments are "salvage shipments" has no bearing on the optimization process in the claim, and therefore holds no patentable weight.\

Gottlieb does not disclose the following:
wherein the salvage shipments comprise salvage equipment that is separated from the regular shipments based on the capacity of the transportation vehicle associated with regular shipments and the salvage shipments.

However, OGIDA ET AL (JP 2005274622 A) discloses in the FIRST EMBODIMENT:
 Further, in the present embodiment, the recovery container 69b for paper, which is a material of punch scrap having a high occurrence frequency, has a larger capacity than the recovery container for resin, which is a material of punch scrap having a low occurrence frequency. This is because most of the punch scraps are usually made of paper, and rarely waste material made of resin is considered to be generated. Therefore, when installing in the punch device, by setting the collection container as described above, more punch waste can be collected separately within a limited collection container installation space.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of OGIDA ET AL in a system for deleting transportation orders based on constraints, including trailer or compartment capacity of Gottlieb, to disclose wherein the salvage shipments comprise salvage equipment that is separated from regular shipments based on the capacity of the transportation vehicle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-4:
Gottlieb et al. discloses the limitations of claim 1 as shown above. Moreover, Gottlieb et al., as shown discloses the following limitations:

(Claim 2) wherein the transportation problem is modeled as a dynamic hub routing problem (see at least paragraph 0041).

(Claim 3) wherein the local search operation is selected from the group consisting of a consolidation operation (see at least paragraph 0009), a continuous move operation, and a hub move operation (see at least paragraph 0054).

(Claim 4) wherein the database further comprises:

transportation data describing hours of the two or more entities (see at least paragraphs 0028-0029);

* constraint data describing a mix of salvage shipments based on the capacity of the transportation vehicle (see at least paragraph 0021; ALSO SEE, [0031], The determination of the vehicle schedule may include a simulation of building a load (e.g., a shipment of products) in a vehicle combination.

The building of a load may involve consideration of the size, weight, product types and similar characteristics of a shipment. The loading of the shipment into a vehicle combination may be required to meet a set of constraints. For example, the vehicle combination may have a weight limit and a volume limit, certain products may not be properly shipped in the same vehicle, trailer or vehicle combination as other products and similar shipping constraints may be a part of the loading simulation. This simulated load may also be applied to trailers within a vehicle combination. Each trailer may have weight, volume, pallet limits or similar capacity limits. Some trailers, vehicles and vehicle combinations may have restrictions on the type of products that can be shipped within them (e.g., an open trailer may not store items that cannot withstand exposure to weather or changes in temperature). Further restrictions may include the incompatibility of certain products with one another such that they cannot be shipped in the same trailer, vehicle or vehicle combination. Any combination of constraints may be considered in determining a load for a vehicle, trailer or vehicle combination. For example, constraints may make it possible to place a first product in a first trailer and a second product in a second trailer of the same vehicle combination. However, another constraint may prohibit a third product and fourth product from being placed in the same vehicle combination, because they are hazardous if combined, which could occur in accident; [0044] In one embodiment, the transportation determination module 203 may attempt to create "full" loads by maximizing the utilization of the capacity of a set of vehicle combinations and each vehicle and trailer in each vehicle combination used for shipping. Maximizing the utilization of a set of vehicle combinations and their vehicles and trailers can reduce the per item or unit shipping costs. Maximum utilization may be measured in any appropriate manner such as the number of shipping units or pallets that a vehicle, trailer or vehicle combination may carry, the weight limit a vehicle, trailer or vehicle combination may carry, the volume of goods that a vehicle, trailer or vehicle combination may carry or by use of similar criteria. Maximum utilization may mean that the carrying capacity is used to its fullest extent (e.g., it has met its weight limit or its volume limit or shipping limit) or falls within an acceptable range (e.g., .+-.1000 pounds of the vehicle or trailer weight limit). This range may be defined to suit the needs of the order replenishment system or user.);

* exclusion data describing commodity exclusions (see at least paragraph 0022); and

* a strategy file describing configurations (see at least paragraph 0025).

Gottlieb does not expressly disclose business hours, however, this limitation is no more than nonfunctional descriptive material. Claiming that hours are "business hours" has no bearing on the optimization process in the claim, and therefore holds no patentable weight.

(Claim 6) The system of Claim 5, wherein the computer models the salvage shipments as a dynamic hub routing problem (see at least paragraph 0041)

(Claim 7) wherein the salvage shipment is assigned an initial hub assignment (see at least paragraph 0054).

(Claim 8) wherein the initial hub assignment is improved by a local search operation (see at least paragraph 0056).

Claim 9:

Gottlieb et al as shown discloses the following limitations:

A computer-implemented method for delivering or picking-up salvage shipments at one or more locations of two or more entities in a transportation network, comprising:

* accessing, transportation data describing the one or more locations of the two or more entities within the transportation network, (see at least paragraph 0009; [0028] In one embodiment, an order replenishment management system 270 may receive sales data, inventory data from retailers, inventory data from warehouses or similar demand data. Order replenishment management system 270 may then generate orders for shipments of products from source locations like factories and distribution centers to meet the demand generated by customers or end users. In one embodiment, order replenishment management system 100 receives sales, inventory or similar demand data from a set of retailers, warehouses and similar sources (block 271). The demand data may be received at regular intervals (e.g., days, months and similar time intervals; [0060] In one embodiment, the insertion operation receives or selects a transportation order or set of transportation orders to be inserted (block 401). In one embodiment, the selection of the transportation order or set of transportation orders may be random, based on defined criteria (e.g., largest transportation order first or similar criteria), preordered for processing or similarly selected.);
;

* accessing, constraints associated with the transportation network (see at least paragraph 0009);

* modeling, a transportation problem for the transportation network, based on at least a portion of the accessed transportation data describing the one or more locations of the two or more entities and the access constraint data describing the capacity of a transportation vehicle associated with the regular shipments and the salvage shipments, (see at least paragraph 0023);

*determining, an initial hub assignment, the initial hub assignment based on two or more entities within the transportation network (see at least paragraph 0027);

* generating multiple solutions of the initial hub assignment based on a local search operation, (see at least paragraph 0050, [0056] In one embodiment, an optimizer 309 may utilize the assignment generator 303 to obtain assignments from the assignment generator 301 analyze them using the cost evaluator 307 to generate an optimal solution. In another embodiment, the optimizer 309 may generate a transportation plan starting with an empty plan. The assignment of transportation orders to trailers, vehicles and vehicle combinations involves an optimization problem. Any type of optimization algorithm may be utilized in solving this optimization problem. For example, a local search, a tabu search, simulated annealing, evolutionary algorithms or other metaheuristics may be used. Also, mixed integer linear programming, constraint programming and other exact techniques or derived methods that may involve backtracking may be employed. One example embodiment of an optimization process involving a local search is discussed below in regard to FIG. 5.); and generating, an optimized transportation plan by merging the multiple solutions of the initial hub assignment (see at least paragraph 0023).

causing a transportation vehicle to be routed to two or more locations of the two one or more entities in the transportation network to deliver the regular shipments or pick-up one or more salvage shipments based on the optimized transportation plan; routing the transportation vehicle... ([0082] In one embodiment, after a least cost configuration or transportation plan has been selected, the transportation plan may be optimized for vehicle activities using the routing move operation (block 511). The activities may be optimized on a vehicle combination by vehicle combination basis. In one embodiment, any search or heuristic may be used in combination with the routing method or within the routing method to optimize the routing. In another embodiment, the routing method may be applied to multiple vehicle combinations. For example, a transportation order may be transferred from one vehicle combination to another vehicle combination as it is transferred at stops on a route or the vehicle combination is altered. The transportation order may be transferred any number of times. After the vehicle activities are optimized the activities may be scheduled (block 513). The schedule method of the move operations may be used to affect the schedule optimization. In one embodiment, any search or heuristic may be used in combination with the scheduling method or within the scheduling method to optimize the scheduling. In another embodiment, the scheduling method may be applied to

multiple vehicle combinations. For example, a transportation order may be assigned to multiple vehicle combinations as it is transferred at stops on a route or the vehicle combination is altered. In one embodiment, an optimizer utilizes an assignment generator or the move operators available through the assignment generator to affect these operations; [0069] In one embodiment, routing method 440 rearranges the pickup and delivery activities for the transportation order in accordance with its new assignment (block 445). As a result of the change in the sequence of activities the vehicle combination will travel on a different route according to the activities.)

Gottlieb et al. does not expressly disclose of a virtual hub modeled as zero distance from at least one of the one or more locations of the two or more entities but does disclose source locations in at least paragraph 0027 as described above and further interpreted source locations as hubs. Gottlieb in paragraph 0027 also expressly discloses "A single location may be both a source and target location dependent upon the context." When the single location is both a source and a target location, the single location is clearly modeled as zero distance from at least 1 location. Therefore, Gottlieb et al. discloses a virtual hub modeled as zero distance from one or more location.

In addition, with regard to the virtual hub being an infinite distance from any other of the one or more locations of the two or more entities, Examiner contends that in the distance routing industry, it is commonly known to initialize a routing table as part of the initialization process, where the distance of a hub to itself is zero and the distance to all other routers is infinity.

It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to include in the shipping system of Gottlieb et al. a virtual hub modeled as zero distance from one or more locations and an infinite distance from any other of the one or more locations of the two or more entities since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

communicating the optimized transportation plan to the two or more entities in the transportation network, ([0041] In one embodiment, the transportation determination may call on or utilize a vehicle combination graph 257 generated by a vehicle combination graph builder 255. The vehicle combination graph 257 models sets of possible vehicle combinations and the possible transitions between these combinations. The graph builder 255 analyzes available trailer and vehicle data to

determine possible vehicle combinations and the interrelationships between them to generate a graph that can be utilized by the transportation determination module 203.)

Gottlieb does not expressly disclose manages transportation of salvage shipments, however, this limitation is no more than non-functional descriptive material. Claiming that the transportation shipments are "salvage shipments" has no bearing on the optimization process in the claim, and therefore holds no patentable weight.

Claims 10-13:

Gottlieb et al. discloses the limitations of claim 9 as shown above. Moreover, Gottlieb et al., as shown discloses the following limitations:

(Claim 10) wherein the transportation data is data selected from the group consisting of:

* data describing shipments of a transportation vehicle (see at least paragraph 0028);

* data describing capacity of a transportation vehicle (see at least paragraph 0021);

* data describing transportation costs (see at least paragraph 0030);

* data describing transportation rates (see at least paragraph 0055);

* data describing carriers (see at least paragraph 0009); and

* data describing lanes (see at least paragraph 0070).

(Claim 11) wherein the transportation problem is modeled as a dynamic hub routing problem (see at least paragraph 0041).

(Claim 12) wherein the local search operation selected from the group consisting of a consolidation operation (see at least paragraph 0009), a continuous move operation, and a hub move operation (see at least paragraph 0054).

(Claim 13) The method of Claim 12, further comprising:

* storing the optimized transportation plan in a database (see at least paragraph 0049).

Claim 15, this claim is rejected for the same reasons as disclosed above with respect to independent claim 1.

Claims 16-19:

Gottlieb et al. discloses the limitations of claim 15 as shown above. Moreover, Gottlieb et al., as shown discloses the following limitations:

(Claim 16) wherein the transportation data is data selected from the group consisting of:

* data describing shipments of a transportation vehicle (see at least paragraph 0028); 
* data describing capacity of a transportation vehicle (see at least paragraph 0021); 
* data describing transportation costs (see at least paragraph 0030); 
* data describing transportation rates (see at least paragraph 0055); 
* data describing carriers (see at least paragraph 0009); and 
* data describing lanes (see at least paragraph 0070). 

(Claim 17) wherein the transportation problem is modeled as a dynamic hub routing problem (see at least paragraph 0041). 

(Claim 18) wherein the local search operation selected from the group consisting of a consolidation operation (see at least paragraph 0009), a continuous move operation, and a hub move operation (see at least paragraph 0054). (Claim 19)The computer-readable storage media of Claim 18, wherein the software is further configured to store the optimized transportation plan in a database (see at least paragraph 0049).

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 11/1/21, with respect to the rejection(s) of claim(s) 1-4, 6-13, and 15-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of OGIDA ET AL (JP 2005274622 A). 

Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.
Applicant’s arguments are similar to previous arguments filed 3/29/21, and Examiner therefore responds to arguments for similar reasons as shown below:
Applicants respectfully submit that “managing] the movement of goods” is not analogous to “determining ... an initial hub assignment” and such an interpretation is completely unsupported by the meaning of those phrases. Applicant further argues that the claims are to be read in Height of the specification, which provides at paragraph [00391 “optimization engine 212 starts with an initial solution, i.e., an initial hub assignment, and then model different local search operations 214.” However, Examiner respectfully disagrees. These arguments are similar to those disclosed in arguments presented in Applicant's arguments/remarks filed 4/24/20, where paragraph [0046] of Gottlieb is shown to disclose “When the desired load configuration has been determined by the transportation determination module 203 the results may be sent to a shipping and fulfillment module 207. Shinning and fulfilment module 207 may generate a formatted set of loading configurations are instructions. Shipment and fulfillment module 207 may then output the loading configurations and instructions in the farm of a load order or similarly formatted data or modules to source location made 223". In this case, Examiner interprets that since results are sent to the source location via the shipping and fulfillment module, that the limitation at hand is suggested by Gottlieb et al.

Applicants further respectfully disagree with the Examiner’s assertion and asserts that Gottlieb fails to disclose, at least, “generate multiple solutions of the initial hub assignment based on a focal search operation,” and that Gottlieb fails to disclose, at least, “generate an optimized transportation plan by merging the multiple solutions of the initial hub assignment,” as required by Claim 2. However, Examiner respectfully disagrees. These arguments are similar to those disclosed in arguments presented in Applicant’s arguments/remarks filed 4/24/26, where paragraph [0041] of Gottlieb discloses “In one embodiment, the transportation determination may call on or utile a vehicle combination graph 257 generated by a vehicle combination graph builder 255. The vehicle combination graph 257 models sets of possible vehicle combinations and the possible transitions between these combinations. The graph builder 255 analyzes available trailer and vehicle data to determine possible vehicle combinations and the interrelationships between them to a generate a graph that can be utilized by the transportation determination module 403." in addition, Gottlieb discloses in [0025] that the graphs of the system are used for optimization: "These graphs are utilized, as discussed further herein below, to determine feasible transitions from current vehicle combination configurations to optimize the use of available resources.”

Applicants further respectfully disagree with the Examiner’s assertion regarding the definition of a “virtual hub.” Applicants respectfully submit that interpreting “source locations” as “hubs” is completely unsupported by the meaning of those phrases, and “source locations” as “hubs” are not analogous. However, Examiner respectfully disagrees, These arguments are similar to those disclosed in arguments presented in Applicant’s arguments/remarks filed 4/24/20, and therefore, Examiner's similar response is as follows: “Examiner stands by her argument that with regard to disclosure of a “virtual hub", the applicant does not appear to specifically define a virtual hub other than that a virtual hub may not necessarily be a physical location (specification paragragh 0029). Webster's collegiate dictionary, tenth edition, defines virtual at least as, “being such in essence or effect though not formally recognized or admitted." Therefore a virtual hub in essence is “not exactly recognized as a hub” Gottlieb discloses source locations in at least paragraph O027 as described above and further interpreted source locations as hubs. Gottlieb in paragraph GO27 expressly discloses “A single location may be both a source and target location dependent upon the context.” When the single location is both a source and a target location, the single location is clearly modeled as zero distance from at least 4 location. Therefore, Gottlieb et al. discloses a virtual hub modeled as zero distance from one or more location.”

Furthermore, with respect to dependent Claims 2-4, 6-8, 10-14 and 16-15: Claims 2-8 depend from Claim 1; Claims 10-13 depend from Claim 3 and Claims 16-79 depend from Claim 15, and are all still rejected for similar reasons.
Prior Art Considered
The following references were considered by the examiner however, has not been used on the present invention:

Name not available	(JP 3641456 B2)
Rogan			(US 20070170100 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/7pairdsrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (FBC) at 866-217-9197 (toll-free), if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (1 1M USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

November 15, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628